Nunez, J. (concurring).
The highly experienced Trial Judge properly suppressed the evidence. If the facts were as stated by the dissent my vote would be to reverse and deny suppression. But the facts compel affirmance. There is not a word either in the record or briefs that: (1) the car was stolen as intimated by the dissenter, (2) defendant’s behavior was evasive, (3) he was a stranger, (4) defendant was bent on mischief, (5) 137th Street and Riverside Drive, Manhattan, is a high crime area. The police officer in his testimony and the District Attorney in his brief, concede that there was no cause to believe that defendant either had committed a crime or that he was engaged in the commission of a crime before he yras stopped nor was he acting suspiciously. He was questioned and searched at noontime without any reason whatsoever. The fact that the policemen’s hunch resulted in. the finding of cocaine does not justify the search. If we are to adopt the6 ‘ proof of the pudding ’ ’ principle, we should start by amending the Constitution and pot by dis*339regarding it and overruling our Court of Appeals and the United States Supreme Court.